                           Case 18-10512-KBO              Doc 2244         Filed 01/07/21        Page 1 of 2




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                       )
        In re:                                                         )      Chapter 11
                                                                       )
        Zohar III, Corp., et al.,1                                     )      Case No. 18-10512 (KBO)
                                                                       )
                                               Debtors.                )      Jointly Administered
                                                                       )
                                                                       )      Docket Ref. No. 2206

         ORDER AUTHORIZING THE FILING OF PORTIONS OF THE DEBTORS’ MOTION
         PURSUANT TO PARAGRAPHS 18 AND 20 OF THE SETTLEMENT AGREEMENT TO
          COMPEL REFUND OF AMOUNTS PAID TO PATRIARCH STAKEHOLDERS AND
                         FOR RELATED RELIEF UNDER SEAL

                    Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

         (collectively, the “Debtors”) for entry of an order (this “Order”), pursuant to section 107(b) of the

         Bankruptcy Code, Bankruptcy Rule 9018, and Local Rule 9018-1(d), authorizing the Debtors to

         file portions of the Refund Motion under seal; and it appearing that there is good and sufficient

         cause for the relief set forth in this Order; and this Court having jurisdiction over this matter

         pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

         United States District Court for the District of Delaware, dated February 29, 2012; and this Court

         having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court being

         able to issue a final order consistent with Article III of the United States Constitution; and this

         Court having found that venue of this proceeding and the Motion in this District is proper before

         this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
         2
             Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Motion.
27459197.3
                       Case 18-10512-KBO          Doc 2244      Filed 01/07/21     Page 2 of 2




         been provided under the particular circumstances, and it appearing that no other or further notice

         need be provided; and after due deliberation; and sufficient cause appearing therefor, it is hereby

                 ORDERED, ADJUDGED, AND DECREED THAT:

                 1.      The Motion is GRANTED as set forth herein.

                 2.      The Debtors are authorized to file those portions of the Refund Motion that were

         redacted in Docket No. [2205] (the “Sealed Material”) under seal.

                 3.      The Sealed Material shall not be made available to anyone, except to the Court, the

         U.S. Trustee, the Patriarch Stakeholders, MBIA, the Zohar III Controlling Class, U.S. Bank, in its

         capacity as Indenture Trustee, Ankura, the independent managers of Rand and Hussey, as

         applicable, and the purchasers of substantially all of the assets of Rand and Hussey, respectively,

         and the respective advisors for each of the foregoing, and other parties in interest as may be ordered

         or otherwise required by the Court, and all parties receiving the Sealed Material shall maintain its

         confidentiality, including in connection with any pleadings filed with this Court.

                 4.      The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                 5.      The Debtors are authorized and empowered to take all actions necessary to

         implement the relief granted in this Order.

                 6.      This Court shall retain jurisdiction with respect to all matters arising from or

         relating to the interpretation or implementation of this Order.




             Dated: January 7th, 2021                           KAREN B. OWENS
             Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
27459197.3

                                                           2
